DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on April 22, 2022 in response to PTO office action dated November 24, 2021. The amendment has been entered and considered.

Claims 1, 7, 12 and 18 have been amended.  Claims 2 and 13 are cancelled.  New Claims 21-22 are added.  As a result, claims 1, 3-12 and 14-22 are pending in this office action.

Applicant's arguments and amendment with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered but are moot in view of the new grounds of rejection. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


This action is FINAL.

Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 9-12, 17-18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sandholm at el. (US 2013/0073581 B1) in view of Clarke et al. (US 2012/0054217 A1) further in view Cox et al. (US 8,447,757 B1).

Regarding claims 1 and 12, Sandholm discloses a method for retrieving geolocated data, the method comprising:
 receiving a request indicating a geolocation (see Sandholm paragraph [0043], a request for an online document or MPL recommendation, the online document or MPL identifier is a URL and the online document or MPL API received a get recommendation (getrec) web enabled function call from the client network node to get online document or MPL recommendation information; see Sandholm paragraph [0079], a Geohash algorithm may be leveraged to map locations in queries into geographic area. The areas constitute Grid cells of 97.times.97 miles using a 3 character, 32 letter alphabet. Search inquiries are limited to 30 miles and can touch between 1-4 Grid cells, called shards. Each shard is implemented as a RDBMS table);
 identifying a geographic region based on the geolocation (see Sandholm paragraph [0043], The getrec function call includes a geographic location identifier as a parameter for the client network node; see Sandholm paragraph [0079], a Geohash algorithm may be leveraged to map locations in queries into geographic area. The areas constitute Grid cells of 97.times.97 miles using a 3 character, 32 letter alphabet. Search inquiries are limited to 30 miles and can touch between 1-4 Grid cells, called shards. Each shard is implemented as a RDBMS table);
 identifying a plurality of database shards from a set of database shards storing geolocated data for geographic regions (see Sandholm paragraph [0056], The databases 29 can be provided with dynamic database sharding, as described herein (e.g., where each geographic region has its own real or virtual database containing region-specific recommendation tables. Each database 29 can be on its own node, or multiple databases 29 can be located on a single node. In some examples, the region-specific recommendation tables can be partitioned across nodes. User-submitted recommendations can be confined to a geo-partitioned database associated with a respective item of the content being recommended; see Sandholm paragraph [0043], The multiple online documents or MPLs are indexed online in the database according to URLs. For instance, an index model may be built in real time (e.g., indexing as information is received in band to a given computing platform) using databases that are partitioned in a predetermined manner (e.g., using geographically pre-partitioned databases), 
 each of the identified plurality of database shards including geolocated data corresponding to the geographic region (see Sandholm paragraph [0056], The databases 29 can be provided with dynamic database sharding, as described herein (e.g., where each geographic region has its own real or virtual database containing region-specific recommendation tables. Each database 29 can be on its own node, or multiple databases 29 can be located on a single node. In some examples, the region-specific recommendation tables can be partitioned across nodes. User-submitted recommendations can be confined to a geo-partitioned database associated with a respective item of the content being recommended; see Sandholm paragraph [0043], The multiple online documents or MPLs are indexed online in the database according to URLs. For instance, an index model may be built in real time (e.g., indexing as information is received in band to a given computing platform) using databases that are partitioned in a predetermined manner (e.g., using geographically pre-partitioned databases); 
querying the identified plurality of database shards …for geolocated data corresponding to the geographic region,…(see Sandholm paragraph [0063], The online search system, working together with the recommender system, can sort and return the results to the customer in a number of ways. As illustrated at 212, the results can be ordered by distance from the user, similarity of online documents or MPLs, and/or popularity of the online document or MPL. For example, a default result can be distance from the customer); 

and returning the query results in response to the request (see Sandholm paragraph [0063], The online search system, working together with the recommender system, can sort and return the results to the customer in a number of ways. As illustrated at 212, the results can be ordered by distance from the user, similarity of online documents or MPLs, and/or popularity of the online document or MPL. For example, a default result can be distance from the customer). 
Sandholm teaches, see Sandholm paragraph [0054], the caching system 25 that can be a general purpose distributed memory caching system used to speed up dynamic database-driven websites by caching data and objects in RAM to reduce the number of times an external data source (such as a database or API) is read.
Clarke expressly discloses the parallel query of the plurality of database shards having a predictable response time that does not exceed a threshold (Clarke paragraph [0129], query 304 may include a preference tag. A preference tag indicates which shard server a user prefers to respond to a query. For example, a user may have a preference for their queries to be sent to shard servers that gave the users a good response time. In another example, a user in the United States may wish to include a preference tag in their queries indicating that the queries should only be sent to shard servers in the United States rather than a server in a different country. This geographic proximity of the shard server and the client may contribute to improved response times).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Clarke into the method of Sandholm to have the query of the database shard having a predictable response time.  Here, combining Clarke with Sandholm, which are both related to performing query processing improves Sandholm, by providing system that contribute to improved response times (see Clarke paragraph [0129]).
Cox expressly discloses the parallel query of the plurality of database partitions having a predictable response time that does not exceed a threshold (see Cox col. 9, 40-55, A determination is made as to whether the query is an "expensive" query 404, or a query that may not be able to be processed using standard partitioning within an acceptable latency period. As discussed, this can involve any appropriate process, such as looking to see whether the query is listed or flagged as an expensive query, looking at similar queries, or estimating an expense of processing the query. If the query is not determined to be an expensive query, the query is processed using standard partitioning 406, the results are consolidated 418, and the results returned as search results in response to the received search query 420. If the query is determined to be an expensive query, virtual partitioning is triggered 408. A number of virtual partitions to be used is determined 410, and a number of sub-queries is determined that each has a parameter specifying the segments of the partition to be processed 412).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Cox into the method of Sandholm to have the parallel query of the plurality of database.  Here, combining Cox with Sandholm, which are both related to query processing improves Sandholm, by reducing latency and providing optimal results (see Cox col.1, lines 40).
Regarding claims 6 and 17, Sandholm discloses wherein the request includes a cell level indicating a size of the geographic region, and wherein identifying the geographic region comprises: 
querying a geographic cell index using the geolocation and cell level for a geographic cell corresponding to the geographic region (see Sandholm paragraph [0076], providing the number of databases geographically-partitioned according to the number of shards includes providing the number of databases partitioned into geographic areas for cell sizes, i.e., shards, such that search queries limited to thirty miles from a particular geographic location can touch between one to four shards. In at least one embodiment the number of databases are partitioned into a geographic area cell size of ninety seven (97) by ninety seven miles). 

Regarding claims 7 and 18, Sandholm discloses wherein the geographic cell is associated with a cell identifier and a number of database shards, and wherein querying the identified database shard comprises: 
determining a unique key for the database shard of the geographic cell based on the cell identifier for the geographic cell and the number of database shards associated with the geographic cell (see Sandholm paragraph [0079], providing the number of databases geographically-partitioned according to the number of shards includes providing the number of databases partitioned according to the first three characters of the generated geo-hash value. That is, a Geohash algorithm may be leveraged to map locations in queries into geographic area. The areas constitute Grid cells of 97.times.97 miles using a 3 character, 32 letter alphabet. Search inquiries are limited to 30 miles and can touch between 1-4 Grid cells); 
determining a database node storing the database shard corresponding to the unique key; and querying the database node for geolocated data included in the database shard corresponding to the unique key (see Sandholm paragraph [0079], providing the number of databases geographically-partitioned according to the number of shards includes providing the number of databases partitioned according to the first three characters of the generated geo-hash value. That is, a Geohash algorithm may be leveraged to map locations in queries into geographic area. The areas constitute Grid cells of 97.times.97 miles using a 3 character, 32 letter alphabet. Search inquiries are limited to 30 miles and can touch between 1-4 Grid cells). 

Regarding claims 9 and 20, Sandholm discloses, wherein the request is received from a client device and the geolocation corresponds to a geographic position of the client device (Sandholm paragraph [0065], The geo-hash look up table 168 receives a function call including a geographic location identifier and a client network node identifier as parameters to the function call and uses the table 168 to link the client network node to a particular server node 27, 60 and an associated gee-partitioned database 28, 29 containing the geo-hash ranges in a shard data object table 39 associated with the received geographic location identifier). 

Regarding claim 10, Sandholm discloses, wherein the geolocated data includes one or more virtual elements associated with locations within the geographic region (Sandholm paragraph [0056], where each geographic region has its own real or virtual database containing region-specific recommendation tables). Each database 29 can be on its own node, or multiple databases 29 can be located on a single node). 


Claims 3-5 and 14-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sandholm at el. (US 2013/0073581 B1) in view of Clarke et al. (US 2012/0054217 A1) in view Cox et al. (US 8,447,757 B1) further in view of Ryan et al.  (US 2019/0121902 A1)

Regarding claims 3 and 14 Sandholm discloses evaluating geolocated data stored within a database shard of the plurality of database shards (see Sandholm paragraph [0029], The online search system 16 maintains a database 28 that contains records 30 of geo-tagged MPL recommendations for, for example; online documents or MPLs that were received from the client network nodes 12, 14).
 Ryan expressly discloses evaluating geolocated data stored within a database shard of the plurality of database shards according to an overflow condition, the overflow condition indicative of a response time for a query of the database shard being undesirable (Ryan paragraph [0025], determining whether the number of records that have been inserted into the selected database shard exceeds a predetermined threshold and, if so, may mark the selected database shard as being unavailable for storing new records. In this way, embodiments may prevent the database shards from becoming over utilized in a way which could degrade the performance of the sharded database);
determining, based on the evaluating, that the geolocated data stored within the database shard meets the overflow condition; and responsive to determining the overflow condition is met, adding a new database shard to the plurality of database shards corresponding to the geographic region (Ryan paragraph [0026], adding a new database shard and associated Bloom filter to the sharded database. Proposed concepts for storing the records in the sharded database may thus provide the flexibility for new database shards to be inserted into the sharded database. By dynamically inserting new database shards into the sharded database, the capacity and performance of the sharded database may be increased to meet demand);
responsive to receiving additional geolocated data associated with the geographic region for storage, storing the additional geolocated data in the new database shard (Ryan paragraph [0026], adding a new database shard and associated Bloom filter to the sharded database. Proposed concepts for storing the records in the sharded database may thus provide the flexibility for new database shards to be inserted into the sharded database. By dynamically inserting new database shards into the sharded database, the capacity and performance of the sharded database may be increased to meet demand).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ryan into the method of Sandholm to have the query of the database shard having a predictable response time.  Here, combining Ryan with Sandholm, which are both related to performing query processing improves Sandholm, by providing system that determines whether the sharding key falls within a first range or a second range to determine whether the record should have been stored on a first or second database shard respectively (see Ryan paragraph [0003]).

Regarding claims 4 and 15 Sandholm discloses, wherein the overflow condition comprises one or more of a threshold memory size of geolocated data stored within the database shard, a threshold number of database records stored within the database shard, or a threshold query response time for queries of the database shard (See Ryan Paragraph [0053], A predetermined threshold may be set for the number of records that each of the database shards 210 may store. This predetermined threshold may be the same for all database shards 210 in the sharded database 200 or may be set differently for each database shard 210 to account for any differences in resources available to that database shard 210). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ryan into the method of Sandholm to have the query of the database shard having a predictable response time.  Here, combining Ryan with Sandholm, which are both related to performing query processing improves Sandholm, by providing system that determines whether the sharding key falls within a first range or a second range to determine whether the record should have been stored on a first or second database shard respectively (see Ryan paragraph [0003]).

Regarding claims 5 and 16 Sandholm discloses, further comprising: responsive to determining that the geolocated data meets the overflow condition, setting a flag associated with the database shard indicating a number of database shards corresponding to the geographic region has increased (See Ryan Paragraph [0053], A predetermined threshold may be set for the number of records that each of the database shards 210 may store. This predetermined threshold may be the same for all database shards 210 in the sharded database 200 or may be set differently for each database shard 210 to account for any differences in resources available to that database shard 210; Ryan paragraph [0026], adding a new database shard and associated Bloom filter to the sharded database. Proposed concepts for storing the records in the sharded database may thus provide the flexibility for new database shards to be inserted into the sharded database. By dynamically inserting new database shards into the sharded database, the capacity and performance of the sharded database may be increased to meet demand). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ryan into the method of Sandholm to have the query of the database shard having a predictable response time.  Here, combining Ryan with Sandholm, which are both related to performing query processing improves Sandholm, by providing system that determines whether the sharding key falls within a first range or a second range to determine whether the record should have been stored on a first or second database shard respectively (see Ryan paragraph [0003]).

Claims 8 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sandholm at el. (US 2013/0073581 B1) in view of Clarke et al. (US 2012/0054217 A1) in view Cox et al. (US 8,447,757 B1) further in view of Tsang et al. (US 2017/0366624 A1).

Regarding claims 8 and 19, Tsang expressly discloses wherein determining the database node storing the database shard corresponding to the unique key comprises: 
generating a slot number by applying the unique key and a maximum number of slots of the database to a hash function (see Tsang paragraph [0061], a hash table may be resized such that K/n keys may need to be remapped on average, where K is the number of hash keys and n is the number of slots); 
and comparing the slot number to a database mapping indicating that a database slot associated with the slot number is stored on the database node (see Tsang paragraph [0061], database 490 may be sharded via any sharding or partitioning technique, including any combination of range partitioning, list partitioning, and/or hash partitioning, or the like. In some examples, consistent hashing may be employed in which the moving of database resources is minimized when a hash table is resized. In such an example, a hash table may be resized such that K/n keys may need to be remapped on average, where K is the number of hash keys and n is the number of slots). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Tsang into the method of Sandholm to have generating a slot number by applying the unique key and a maximum number of slots of the database to a hash function.  Here, combining Tsang with Sandholm, which are both related to performing query processing improves Sandholm, by providing system that minimize moving of database resources, also minimizing any API calls used to implement the moving of database resources (see Tsang paragraph [0061]).

Claims 11 and 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sandholm at el. (US 2013/0073581 B1) in view of Clarke et al. (US 2012/0054217 A1) in view Cox et al. (US 8,447,757 B1) in view Zorzella et al. (US 9,128,789 B1).

Regarding claim 11, Zorzella expressly discloses, wherein the one or more virtual elements are associated with a virtual world of a parallel-reality game application on the client device (see Zorzella col. 3, lines 25-35  the decorators can be used to execute cross-cutting actions associated with a location-based parallel reality game any time a client device used by a player of the parallel reality game invokes an RPC method at a game server implementing the location-based parallel reality game; see Zorzella col. 4, lines 58-67, the virtual world 210 can include a geography that parallels the geography of the real world 200. In particular, a range of coordinates defining a geographic area or space in the real world 200 is mapped to a corresponding range of coordinates defining a virtual space in the virtual world 210. The range of coordinates in the real world 200 can be associated with a town, neighborhood, city, campus, locale, a country, continent, the entire globe, or other geographic area. Each geographic coordinate in the range of geographic coordinates in the real world 200 is mapped to a corresponding coordinate in a virtual space in the virtual world 210). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Zorzella into the method of Sandholm to have a virtual world of a parallel-reality game application on the client device.  Here, combining Zorzella with Sandholm, which are both related to location based query processing improves Sandholm, by providing system that provides for the interaction of a plurality of players in a virtual world having a geography that parallels the real world (see Zorzella col.4, lines 45-50).

Regarding claim 21 and 22, Zorzella expressly discloses, wherein the geolocated data include one or more virtual elements associated with locations within the geographic region and wherein the one or more virtual elements are associated with a virtual world of a parallel-reality game application on the client device (see Zorzella col. 3, lines 25-35  the decorators can be used to execute cross-cutting actions associated with a location-based parallel reality game any time a client device used by a player of the parallel reality game invokes an RPC method at a game server implementing the location-based parallel reality game; see Zorzella col. 4, lines 58-67, the virtual world 210 can include a geography that parallels the geography of the real world 200. In particular, a range of coordinates defining a geographic area or space in the real world 200 is mapped to a corresponding range of coordinates defining a virtual space in the virtual world 210. The range of coordinates in the real world 200 can be associated with a town, neighborhood, city, campus, locale, a country, continent, the entire globe, or other geographic area. Each geographic coordinate in the range of geographic coordinates in the real world 200 is mapped to a corresponding coordinate in a virtual space in the virtual world 210). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Zorzella into the method of Sandholm to have a virtual world of a parallel-reality game application on the client device.  Here, combining Zorzella with Sandholm, which are both related to location based query processing improves Sandholm, by providing system that provides for the interaction of a plurality of players in a virtual world having a geography that parallels the real world (see Zorzella col.4, lines 45-50).


Remarks
Regarding claim 1, Sandholm discloses searching information resident in a number of databases geographically-partitioned according to a number of shards.  According, Sandholm, see Sandholm paragraph [0079], a Geohash algorithm may be leveraged to map locations in queries into geographic area... Search inquiries are limited to 30 miles and can touch between 1-4 Grid cells, called shards. Each shard is implemented as a RDBMS table.  
Clarke discloses, see paragraph [0129], query including a preference tag. A preference tag indicates which shard server a user prefers to respond to a query. For example, a user may have a preference for their queries to be sent to shard servers that gave the users a good response time.  For example, a user in the United States may wish to include a preference tag in their queries indicating that the queries should only be sent to shard servers in the United States rather than a server in a different country.
Cox discloses that, see Cox col. 9, 40-55, a determination is made as to whether the query is an "expensive" query 404, or a query that may not be able to be processed using standard partitioning within an acceptable latency period…If the query is determined to be an expensive query, virtual partitioning is triggered 408. A number of virtual partitions to be used is determined 410, and a number of sub-queries is determined that each has a parameter specifying the segments of the partition to be processed 412.  The combination of Sandholm, Clarke and Cox teaches querying the plurality of database shards in parallel for data stored in the plurality of databases within predictable, optimal response time.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164